Citation Nr: 0302981	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for bilateral shin 
splints.

2.	Entitlement to service connection for a bilateral foot 
disability, claimed as low arches and plantar fasciitis.

3.	Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1997 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
shin splints, low arches, and low back pain.  The veteran 
subsequently perfected this appeal.

A videoconference hearing before the undersigned was held in 
March 2002.

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development on the 
above-referenced issues.  In January 2003, the veteran was 
advised of the newly obtained evidence and given an 
opportunity to respond.  See 38 C.F.R. § 20.903 (2002).  A 
supplemental brief was received from the appellant's 
representative in January 2003.  

The Board notes that the December 2002 VA examination 
diagnosed the veteran with chronic sprain, both ankles, and 
appears to suggest a relationship between this disability and 
her in-service complaints.  These findings are also 
referenced in the January 2003 supplemental brief.  This 
issue has not been developed for appellate review and is not 
before the Board at this time.  The Board liberally construes 
the evidence of record as raising an informal claim for 
service connection for a bilateral ankle disability and at 
this time, refers this matter to the RO for the appropriate 
action.


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.	The veteran was diagnosed with chronic shin splints during 
service.  The veteran currently has bilateral shin splints 
that are related to her active military service.

3.	The veteran does not have a currently diagnosed foot 
disability.

4.	The veteran does not have a diagnosed low back disability.  


CONCLUSIONS OF LAW

1.	Bilateral shin splints were incurred during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

2.	A bilateral foot disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

3.	A low back disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran was 
notified of the laws and regulations pertaining to service 
connection in the December 1999 statement of the case (SOC).  
In June 2001, the veteran was informed of VA's duty to notify 
and assist pursuant to the VCAA.  The veteran was informed 
that VA would make reasonable efforts to help her get the 
evidence necessary to substantiate her claims.  She was 
informed that on receipt of the appropriate information, VA 
would request records from Federal agencies.  Regarding 
private treatment records, the veteran was advised that she 
could submit a release or obtain the records herself.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
claims folder contains the veteran's service medical records 
and records from the VA medical center (VAMC) in New Orleans.  
The veteran has not submitted authorizations for release of 
private medical records and has not identified additional 
records that need to be obtained.  In keeping with the duty 
to assist, the veteran was provided VA examinations in August 
1999 and December 2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

On examination for enlistment in March 1997, the veteran's 
feet, lower extremities and spine were determined to be 
normal on clinical evaluation.  The veteran denied having 
swollen or painful joints, leg cramps, recurrent back pain, 
or foot trouble.  On August 12, 1997, the veteran reported a 
left ankle injury.  Assessment was overuse bilateral strain 
to left ankle.  The veteran was given a soft-shoe and 
crutches.  On August 25, 1997, the veteran presented with 
complaints of right knee pain.  A physical therapy note 
reports right greater than left knee and leg pain for one 
week.

On October 10, 1997, the veteran presented with complaints of 
left knee and left foot pain at all times for 2 weeks.  
Assessment was shin splints versus stress fracture and the 
veteran was scheduled for a bone scan, which reportedly noted 
no stress fractures.  In October 1997, the veteran was also 
evaluated by physical therapy and assessment was shin splints 
with overuse of bilateral lower extremities.  The veteran 
returned in November 1997 with continued complaints.  Her 
profile was extended and she was referred back to physical 
therapy.  The veteran was evaluated in December 1997 and 
assessment was 1) bilateral plantar fasciitis; 
2) stress changes bilateral knees; 3) shin splints; and 4) 
stress changes left foot.  X-rays of the left foot, tibia and 
fibula taken in March 1998 were interpreted as normal.  

The veteran was seen in the podiatry clinic in April 1998.  
Assessment included multiple lower extremity complaints.  The 
veteran's bone scan was repeated and revealed mild shin 
splints bilaterally.  The veteran returned to the podiatry 
clinic in October 1998.  She has been on profile for her 
problem about a year.  She has tried arch supports and is 
willing to take a medical board.  Assessment was chronic mild 
bilateral shin splints unresponsive to treatment.  She 
returned to the podiatry clinic 3 days later and assessment 
also included widespread left greater than right lower 
extremity pain of unknown etiology.  

The veteran underwent a medical examination in November 1998.  
Feet and spine were determined normal on clinical evaluation.  
Defects included bilateral shin splints and chronic lower 
extremity pain.  

Physical Evaluation Board (PEB) proceedings dated in March 
1999 found the veteran physically unfit.  The veteran's 
disabilities were described as chronic shin splints 
reoccurring with any strenuous physical exertion, 
incompatible with active military service and chronic lower 
extremity pain, with no objective findings, attributed to low 
arches.  Chronic shin splints were determined as incurring in 
the line of duty.  Chronic lower extremity pain was not 
considered as incurring in the line of duty.  

The veteran underwent a VA examination in August 1999.  She 
reported that she injured her left ankle sometime in 1997.  
Since that time she has had pain in her left knee, left 
ankle, and right knee.  She reported that these complaints 
were present throughout service and that she was evaluated 
and diagnosed with shin splints.  She also reported a back 
problem that she relates to shifting her weight while 
walking.  

Physical examination revealed minimal swelling over the left 
ankle.  The veteran resisted any attempted range of motion of 
the knees, ankles, or lumbar spine.  X-rays of the lumbar 
spine and the feet revealed no gross abnormalities.  
Diagnosis was "[c]hronic pain, left ankle and both knees as 
well as her back."  

VA outpatient records indicate the veteran was seen in the 
orthotics clinic in January 2000.  Diagnosis included 
bilateral plantar fasciitis.  She was seen in kinesiotherapy 
and given a home exercise program to stretch both ankles and 
achilles tendons.  She was also sent to prosthetics for 
viscopeds inserts for her shoes.  Subsequently, the veteran 
was evaluated in the orthopedic surgery clinic.  Assessment 
was bilateral lower extremity pain and the examiner noted he 
could only find possibly a mild plantar fasciitis.  In 
February 2000, the veteran underwent another bone scan.  No 
abnormal increased or decreased radiotracer uptake was seen 
within the lower extremities and there was no evidence of 
fractures.  The veteran was seen in August and October 2002 
for various complaints and assessment included arthralgias of 
the left knee and ankle.  

At the March 2002 videoconference hearing, the veteran 
testified that she did not have any type of shin splints 
prior to service and that the first time she complained of 
them was during basic training.  The veteran complained of 
problems with her feet and shin splints from basic training 
to discharge.  The left leg is worse than the right.  She has 
had the same type of problems since service.  Regarding her 
low back, she suffers from inconsistent pain.  She has not 
had any diagnosis for her back.  The doctors have said the 
back pain could just be her positioning, alleviating the foot 
pressure, and the way she stands.  

The veteran underwent another VA examination in December 
2002.  The examiner noted that he examined this veteran in 
August 1999 and the history was the same except that she re-
injured her left ankle in 1998 when she was mountain climbing 
in Colorado.  The veteran complained of pain in both of her 
legs from the knee down, left more than right and her back is 
also hurting more.  

The examiner noted that the veteran was very difficult to 
examine because she resists any active or passive range of 
motion of her back.  When not observed, however, she is able 
to move rather freely and it appeared that her back range of 
motion was within normal limits.  Range of motion of the 
ankles and knees was the same as in August 1999.  There was 
some fullness over the anterior aspect of the left knee and 
the left calf was slightly bigger than the right.  There was 
not any obvious swelling of the left ankle.

The veteran complained rather bitterly about any attempted 
maneuvers to actively or passively move her legs and the 
examiner noted that this was not compatible with her motion 
when she is doing it without being asked to.  

X-rays of the left and right feet and tibia and fibula were 
negative.  X-ray of the lumbar spine revealed 4 lumbar type 
vertebrae but no other abnormalities.  The examiner indicated 
that x-rays of the lumbar spine revealed no gross 
abnormalities.  

The examiner noted that he reviewed the veteran's medical 
records and they showed that she was treated for shin splints 
in the service and complaints of knee pain.  The examiner 
stated the following:

In my opinion, this veteran is rather 
apprehensive to any motion of her legs or 
back.  The clinical examination does not 
support her subjective complaints, 
nevertheless, since this veteran started 
to have her problems while in the 
military service and continued to 
complain about the same subjective 
discomfort throughout these years, it is 
my opinion that it is directly related to 
her in-service starting disabilities, 
which were diagnosed as shin splints.  It 
is more likely as not that her back 
complaint is related to her complaints in 
both legs, left more than right, because 
if one has difficulties to walk, it will 
translate itself in the lower back 
discomfort.  Again, it is my opinion that 
subjective complaints are persistent and 
therefore are directly related to her 
complaints expressed while she was in 
service.  

Final diagnoses were 1) chronic sprain, both ankles; 2) shin 
splints, both legs; and 3) mechanical low back pain.  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 

Shin splints

Service records indicate the veteran was discharged because 
of disability, including chronic mild shin splints.  The 
evidence of record also reveals continued complaints since 
discharge.  The veteran was diagnosed with bilateral shin 
splints on examination in December 2002 and the VA examiner 
indicated that they were related to her active military 
service.  Accordingly, service connection for bilateral shin 
splints is warranted.

Bilateral foot disability

The veteran complained of foot pain during active service and 
service records contain a diagnosis of plantar fasciitis.  
Examination in November 1998 determined that the veteran's 
feet were normal.  PEB proceedings in March 1999 diagnosed 
chronic lower extremity pain with no objective findings and 
indicated this was related to low arches, and not considered 
as incurring in the line of duty.  VA outpatient records 
contain a January 2000 diagnosis of bilateral plantar 
fasciitis.

The Board requested a VA examination to determine the nature 
and most probable etiology of any foot disability.  If the 
veteran was diagnosed with a foot disability, the examiner 
was requested to provide an etiology opinion.  

On examination in December 2002, the veteran complained of 
pain in both of her legs from the knee down, left more than 
right.  She reported a history of plantar fasciitis but did 
not endorse any current foot problems.  X-rays of the right 
and left feet were negative.  Final diagnoses did not include 
a foot disability.

Congress specifically limited entitlement to cases where 
there is a current disability.  Without proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran was examined 
in December 2002, in part for the express purpose of 
determining whether she had a current foot disability.  A 
foot disability was not diagnosed at that time.  Therefore, 
the record does not contain medical evidence of a current 
foot disability and the claim must be denied.

Low back disability

The veteran complains of low back pain and has been diagnosed 
with chronic back pain and mechanical low back pain.  The 
Court of Appeals for Veterans Claims has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

On review of the record, there is no evidence that the 
veteran has been diagnosed with a back disability.  
Accordingly, service connection for a low back disability is 
not warranted.

As the preponderance of the evidence is against the claims 
for service connection for a bilateral foot disability and a 
low back disability, the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Service connection for bilateral shin splints is granted.

Service connection for a bilateral foot disability is denied.

Service connection for a low back disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

